          Case 1:18-cv-01615-CRC Document 39 Filed 10/21/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 Moose Jooce, et al.,

                                       Plaintiffs,
                                                           No. 18-cv-203 CRC
                        v.
                                                           Hon. Christopher R. Cooper
 Food and Drug Administration, et al.,
                                                           United States District Judge
                                    Defendants.

 Rave Salon, Inc., d/b/a Joosie Vapes,

                                        Plaintiff,
                                                           No. 18-cv-1615 CRC
                        v.

 Food and Drug Administration, et al.,

                                    Defendants.

 Jen Hoban d/b/a Masterpiece Vapors, et al.,

                                       Plaintiffs,
                                                           No. 19-cv-372 CRC
                        v.

 Food and Drug Administration, et al.,

                                    Defendants.


                                                NOTICE

        Defendants respectfully submit this notice to inform the Court and Plaintiffs that during

preparation for the upcoming oral argument in the above-captioned matters, Defendants’ counsel

from the Department of Justice learned for the first time that, on May 2, 2019, the Acting

Commissioner of Food and Drugs, Dr. Norman E. Sharpless, M.D., signed a memorandum updating

the delegations that are memorialized in FDA Staff Manual Guide Section 1410.21, titled Delegation of

Authority for General Redelegations of Authority from the Commissioner to Other Officers of the Food and Drug
          Case 1:18-cv-01615-CRC Document 39 Filed 10/21/19 Page 2 of 3



Administration. The FDA memorandum updating those delegations is attached to this filing as

Exhibit 1.

        Consistent with the previous delegations of authority that are contained in the administrative

record, the delegations of authority described in the May 2, 2019 memorandum may be modified (or

revoked entirely) at any time, and the Acting Commissioner “may continue to exercise all delegated

authority referenced” therein. Ex. 1, Section 1(A). Also consistent with those previous delegations

of authority, the Associate Commissioner for Policy has authority to issue proposed and final rules.

See Ex. 1, Section 1(H)(1). In addition, the memorandum reflects a reorganization that created a new

political position, the Principal Associate Commissioner for Policy, who supervises the Associate

Commissioner for Policy and also has authority to issue rules. See id.

        Defendants believe that any distinctions between this delegation and the delegations contained

in the administrative record are immaterial. In any event, Defendants continue to agree with Plaintiffs

that the relevant delegations of authority are those that were in effect at the time of the issuance of

the Deeming Rule. See Pls.’ Mot. for Summ. J. (ECF No. 26) at 14 n.6. And none of these delegations

is relevant at all, should the Court agree with either of Defendants’ threshold arguments: (1) that any

Appointments Clause claim has been forfeited, and (2) any Appointments Clause defect has been

cured on the merits by one or more ratifications from FDA Commissioners who were unquestionably

appointed consistently with the Constitution.

        Finally, as explained in the Government’s briefs, notwithstanding the delegations of authority

described in the administrative record and in the memorandum attached to this notice, as a matter of

current practice, most recent proposed and final regulations have been co-signed by the Acting

Commissioner of Food and Drugs and the Deputy Secretary of Health and Human Services. See, e.g.,

Premarket Tobacco Product Applications and Recordkeeping Requirements, 84 Fed. Reg. 50,566 (Sept. 25, 2019).




                                                     2
        Case 1:18-cv-01615-CRC Document 39 Filed 10/21/19 Page 3 of 3



Dated: October 21, 2019                       Respectfully submitted,

Of counsel:                                   JOSEPH H. HUNT
                                              Assistant Attorney General
ROBERT P. CHARROW
General Counsel                               ERIC B. BECKENHAUER
U.S. Dep’t of Health and Human Services       Assistant Branch Director

STACY CLINE AMIN                               /s/ Stephen M. Pezzi
Chief Counsel                                 GARRETT COYLE
Food and Drug Administration                  STEPHEN M. PEZZI
Deputy General Counsel                          (D.C. Bar. No. 995500)
U.S. Dep’t of Health and Human Services       Trial Attorneys
                                              U.S. Department of Justice
PERHAM GORJI                                  Civil Division, Federal Programs Branch
Deputy Chief Counsel for Litigation           1100 L Street NW
                                              Washington, DC 20005
WENDY S. VICENTE                              Phone: (202) 305-8576
Senior Counsel                                Fax: (202) 616-8470
                                              Email: stephen.pezzi@usdoj.gov
PETER G. DICKOS
Associate Chief Counsel                       Counsel for Defendants
Office of the Chief Counsel
Food and Drug Administration




                                          3
